Citation Nr: 1540551	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for dysthymic disorder.

2.  Entitlement to a rating higher than 20 percent for posttraumatic arthritic changes of the distal right elbow joint (right elbow disability).

3.  Entitlement to a rating higher than 20 percent for posttraumatic deformity of the right wrist involving the ulnar head and degenerative changes of the distal radioulnar joint right wrist (right wrist disability).

4.  Entitlement to service connection for right leg condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION


The Veteran served on active duty from September 1973 to June 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded this case for further development.


The issues of entitlement to higher ratings for right elbow disability and right wrist disability and entitlement to service connection for right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2015 statement, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to a rating higher than 30 percent for dysthymic disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of entitlement to a rating higher than 30 percent for dysthymic disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dysthymic Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202 , 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

In an August 2015 statement, the Veteran, through his representative, withdrew his claim of entitlement to a rating higher than 30 percent for dysthymic disorder.  Hence, the appellant has withdrawn this issue and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed without prejudice.


ORDER

The appeal on the issue of a higher rating for dysthymic disorder is dismissed.


REMAND

As per the June 2014 remand, the Veteran was scheduled for a VA examination on July 10, 2014 conjunction with his claims.  The Veteran failed to report for that examination.  In August 2015, the Veteran's representative notified VA that the Veteran's failure to report to that examination was due to his hospitalization following a stroke.  The Board is saddened to hear that and hopes the Veteran has recovered.  This is indeed good cause for missing his scheduled examination and so it should be rescheduled.

Additionally, as the evidence of record includes only VA treatment records from before that scheduled examination, any subsequent VA treatment records should be associated with the electronic claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Associate any recent (after July 9, 2014) VA treatment records with the claims folder.

2.  Schedule the Veteran for a VA orthopedic  examination to determine the nature and etiology of his claimed right leg disorder and to determine the current severity of his right elbow disability and right wrist disability.  The electronic claims folder, including this and the previous remand, must be sent to the examiner for review.  The examiner should answer the following questions:

   a.  Right leg examination 

i.  Does the Veteran have a current right leg disorder?

ii. Is it at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder(s) identified are attributable to his active duty service?

In formulating the opinion, the examiner must measure the Veteran's legs to determine if a leg-length discrepancy exists and must specifically discuss his contentions concerning the relationship of his in-service right iliac crest bone graft to any current right leg disorder.  The examiner must discuss the July 2009 prescription for a right heel lift, as well as the January 2010 findings of peripheral vascular disease and possible leg length discrepancy.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

	b.  Orthopedic examination

In order to address the following, all indicated studies must be performed.  Specifically, the examiner should perform range of motion testing and should comment on the degree of functional loss due to pain, flare-ups, etc. in each joint.  To the extent possible functional loss should be equated to additional loss of motion.  The examiner must also address whether there is ankylosis or nonunion of any joint, or any loss of bone substance of any bones in either joint.

Additionally, the examiner must consider the Veteran's lay reports regarding the severity and symptomatology of his right elbow and wrist disabilities.

i.  What is the current severity of the Veteran's right elbow disability?

ii.  What is the current severity of the Veteran's right wrist disability?

iii.  Is there any neurological impairment associated with the Veteran's right elbow and wrist disabilities?  If so, identify the nerve(s) affected and quantify the level of impairment (from mild to severe).  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)

The examiner must set forth all examination findings, along with the complete rationale for  all opinions expressed.

2.  Thereafter readjudicate the claims in light of any additional evidence obtained.  If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


